                                Case 8:18-bk-08754-CED                   Doc 1        Filed 10/12/18           Page 1 of 39

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Elite Vinyl Products, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4504 30th Street West                                           4908 64th Drive West
                                  Bradenton, FL 34207                                             Bradenton, FL 34210
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Manatee                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:18-bk-08754-CED                        Doc 1         Filed 10/12/18              Page 2 of 39
Debtor    Elite Vinyl Products, Inc.                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                          Middle District of
     separate list.                               District   Florida                       When       3/16/10                    Case number   8:10-bk-05859-KRM
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                  Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                               Case 8:18-bk-08754-CED                       Doc 1        Filed 10/12/18             Page 3 of 39
Debtor   Elite Vinyl Products, Inc.                                                                 Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 8:18-bk-08754-CED                      Doc 1         Filed 10/12/18             Page 4 of 39
Debtor    Elite Vinyl Products, Inc.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 11, 2018
                                                  MM / DD / YYYY


                             X   /s/ Sean M. Murphy                                                       Sean M. Murphy
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Buddy D. Ford, Esquire                                                Date October 11, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Buddy D. Ford, Esquire 0654711
                                 Printed name

                                 Buddy D. Ford, P.A.
                                 Firm name

                                 9301 West Hillsborough Avenue
                                 Tampa, FL 33615-3008
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (813)877-4669                 Email address      All@tampaesq.com

                                 0654711 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                              Case 8:18-bk-08754-CED                   Doc 1       Filed 10/12/18           Page 5 of 39
Debtor     Elite Vinyl Products, Inc.                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter      11
                                                                                                                        Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     4504 30th Street West, LLC                                              Relationship to you               Same Owner
District   Middle District of Florida                 When     9/29/18             Case number, if known             8:18-bk-08376-CED
Debtor     Murphy & Rajan Investments, LLC                                         Relationship to you               Same Owner
District   Middle District of Florida                 When     9/29/18             Case number, if known             8:18-08377-CED
Debtor     SMGR LLC                                                                Relationship to you               Purchaser of Assets
District   Middle District of Florida                 When     8/17/18             Case number, if known             8:18-bk-06909-CED




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
Case 8:18-bk-08754-CED   Doc 1   Filed 10/12/18   Page 6 of 39
                                Case 8:18-bk-08754-CED                            Doc 1        Filed 10/12/18            Page 7 of 39




 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 11, 2018                        X /s/ Sean M. Murphy
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sean M. Murphy
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18                Page 8 of 39


 Fill in this information to identify the case:
 Debtor name Elite Vinyl Products, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Valley National Bank                                            Elite/4504 Term                                                                                      $3,100,000.00
 fka USAmeriBank                                                 Loan
 4790 140 th Avenue
 N.
 Clearwater, FL
 33762
 Equipment & Equity                                              Equipment                                                                                              $375,000.00
 Holdings                                                        transferred to
 4914 Joanne                                                     SMGR
 Kearney Blvd.
 Tampa, FL 33619
 Valley National Bank                                            Elite CAPLine                                                                                          $250,000.00
 fka USAmeriBank
 4790 140 th Avenue
 N.
 Clearwater, FL
 33762
 Valley National Bank                                            Elite CAPLine                                                                                          $250,000.00
 fka USAmeriBank
 4790 140 th Avenue
 N.
 Clearwater, FL
 33762
 PGT Industries, Inc.                                                                                                                                                     $70,000.00
 1070 Technology
 Drive
 Nokomis, FL 34275
 Polyone                                                         Materials -- were      Unliquidated                                                                      $66,420.00
 Corporation                                                     bad                    Disputed
 33587 Walker Road
 Avon Lake, OH
 44012
 Aurora Plastics                                                                                                                                                          $17,898.70
 PO Box 73758
 Cleveland, OH 44193




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:18-bk-08754-CED                         Doc 1         Filed 10/12/18                Page 9 of 39


 Debtor    Elite Vinyl Products, Inc.                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Weldon Industries,                                              Purchases                                                                                                  $9,505.12
 Inc.
 4914 Joanne
 Kearney Blvd
 Tampa, FL 33619
 Verizon Wireless                                                Services                                                                                                   $9,406.75
 PO Box 660108
 Dallas, TX 75266
 Southeastern                                                                                                                                                               $4,563.79
 Freight Lines
 PO Box 100104
 Columbia, SC 29202
 Staples                                                         Office supplies                                                                                            $2,915.93
 PO Box 405386
 Atlanta, GA 30384
 UltraBox, Inc.                                                  Purchases                                                                                                  $2,793.75
 PO box 21046
 Bradenton, FL 34204
 Xpedeus                                                                                                                                                                    $2,723.37
 222 Bryan Road
 Brandon, FL 33511
 FPL                                                             Electric                                                                                                   $2,665.66
 General Mail Facility
 Miami, FL 33188
 Mode                                                                                                                                                                       $1,875.00
 Transportation
 PO Box 71188
 Chicago, IL 60694
 Connect Wise, Inc.                                                                                                                                                         $1,221.58
 4110 George Road,
 Ste 200
 Tampa, FL 33634
 Waste Connections                                               Services                                                                                                   $1,120.12
 of NC
 PO Box 660177
 Dallas, TX 75266
 Piedmont Natural                                                                                                                                                           $1,078.69
 Gas
 PO Box 660920
 Dallas, TX 75266
 Duke Energy                                                     Utility Services                                                                                           $1,030.69
 PO Box 70516
 Charlotte, NC 28272
 Windstream                                                                             Unliquidated                                                                          $635.17
 PO Box 9001908
 Louisville, KY 40290




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:18-bk-08754-CED                                            Doc 1               Filed 10/12/18                        Page 10 of 39
 Fill in this information to identify the case:

 Debtor name            Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           243,910.29

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           243,910.29


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,499,145.12


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,499,145.12




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                        Doc 1      Filed 10/12/18            Page 11 of 39
 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                               Last 4 digits of account
                                                                                                              number
                                                                             Lifegreen Business
           3.1.     Regions Bank                                             Checking                         4620                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                             $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               243,910.29    -                               0.00 =....                            $243,910.29
                                              face amount                         doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                       Doc 1      Filed 10/12/18         Page 12 of 39

 Debtor         Elite Vinyl Products, Inc.                                                   Case number (If known)
                Name


 12.        Total of Part 3.                                                                                                  $243,910.29
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                 Case 8:18-bk-08754-CED                                   Doc 1            Filed 10/12/18               Page 13 of 39

 Debtor          Elite Vinyl Products, Inc.                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $243,910.29

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $243,910.29           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $243,910.29




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                   Doc 1      Filed 10/12/18           Page 14 of 39
 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                                Doc 1           Filed 10/12/18          Page 15 of 39
 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           Department of Revenue                                     Check all that apply.
           PO Box 6668                                                  Contingent
           Tallahassee, FL 32314                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   26457                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                 Page 16 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160.92
          ADT Security Services                                                 Contingent
          PO Box 371878                                                         Unliquidated
          Elverson, PA 19520                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,898.70
          Aurora Plastics                                                       Contingent
          PO Box 73758                                                          Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.35
          City of Cocoa                                                         Contingent
          PO Box 1270                                                           Unliquidated
          Cocoa, FL 32923                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,221.58
          Connect Wise, Inc.                                                    Contingent
          4110 George Road, Ste 200                                             Unliquidated
          Tampa, FL 33634                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.38
          Detweiler's Propane Gas Svc                                           Contingent
          6651 15th Street East                                                 Unliquidated
          Sarasota, FL 34243                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,030.69
          Duke Energy                                                           Contingent
          PO Box 70516                                                          Unliquidated
          Charlotte, NC 28272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $481.78
          Entech                                                                Contingent
          6338 Presidential Court                                               Unliquidated
          Suite 201                                                             Disputed
          Fort Myers, FL 33919
                                                                             Basis for the claim:    Purchases
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                 Page 17 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $375,000.00
          Equipment & Equity Holdings                                           Contingent
          4914 Joanne Kearney Blvd.                                             Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment transferred to SMGR
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $295.01
          Ferrellgas                                                            Contingent
          PO Box 173940                                                         Unliquidated
          Denver, CO 80217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,665.66
          FPL                                                                   Contingent
          General Mail Facility                                                 Unliquidated
          Miami, FL 33188                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          Industrial Webworks, LLC                                              Contingent
          305 N Prescott Avenue                                                 Unliquidated
          Clearwater, FL 33755                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Website
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lichtenstein, Briefman,                                               Contingent
          Gardner & Thomas                                                      Unliquidated
          2501 S. Tamiami Trail
                                                                                Disputed
          Sarasota, FL 34239
          Date(s) debt was incurred
                                                                             Basis for the claim:    accounting services
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $443.47
          MCUCSA Water                                                          Contingent
          PO Box 25350                                                          Unliquidated
          Bradenton, FL 34206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,875.00
          Mode Transportation                                                   Contingent
          PO Box 71188                                                          Unliquidated
          Chicago, IL 60694                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                 Page 18 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226.00
          Network Fleet Inc.                                                    Contingent
          PO Box 97554                                                          Unliquidated
          Dallas, TX 75397                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Freight
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $395.00
          ODI Consulting                                                        Contingent
          2852 Manatee Avenue East                                              Unliquidated
          Bradenton, FL 34208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.00
          Peterson's Quality Lawn Serv                                          Contingent
          PO Box 542164                                                         Unliquidated
          Merritt Island, FL 32954                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          PGT Industries, Inc.                                                  Contingent
          1070 Technology Drive                                                 Unliquidated
          Nokomis, FL 34275                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,078.69
          Piedmont Natural Gas                                                  Contingent
          PO Box 660920                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111.55
          Pitney Bowes, Inc.                                                    Contingent
          PO Box 371896                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Postage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,420.00
          Polyone Corporation                                                   Contingent
          33587 Walker Road                                                     Unliquidated
          Avon Lake, OH 44012
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials -- were bad
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                 Page 19 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.34
          Quench                                                                Contingent
          PO Box 981393                                                         Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $325,000.00
          Sean M. Murphy                                                        Contingent
          4908 46th Drive West                                                  Unliquidated
          Bradenton, FL 34210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan (s)/Unpaid Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,563.79
          Southeastern Freight Lines                                            Contingent
          PO Box 100104                                                         Unliquidated
          Columbia, SC 29202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,915.93
          Staples                                                               Contingent
          PO Box 405386                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          Total Quality Logistics                                               Contingent
          PO Box 634558                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,793.75
          UltraBox, Inc.                                                        Contingent
          PO box 21046                                                          Unliquidated
          Bradenton, FL 34204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $250,000.00
          Valley National Bank                                                  Contingent
          fka USAmeriBank                                                       Unliquidated
          4790 140 th Avenue N.                                                 Disputed
          Clearwater, FL 33762
                                                                             Basis for the claim:    Elite CAPLine
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                 Page 20 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,100,000.00
          Valley National Bank                                                  Contingent
          fka USAmeriBank                                                       Unliquidated
          4790 140 th Avenue N.                                                 Disputed
          Clearwater, FL 33762
                                                                             Basis for the claim:    Elite/4504 Term Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $250,000.00
          Valley National Bank                                                  Contingent
          fka USAmeriBank                                                       Unliquidated
          4790 140 th Avenue N.                                                 Disputed
          Clearwater, FL 33762
                                                                             Basis for the claim:    Elite CAPLine
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113.00
          Verizon Network Fleet, Inc.                                           Contingent
          PO Box 975544                                                         Unliquidated
          Dallas, TX 75397                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,406.75
          Verizon Wireless                                                      Contingent
          PO Box 660108                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,120.12
          Waste Connections of NC                                               Contingent
          PO Box 660177                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,505.12
          Weldon Industries, Inc.                                               Contingent
          4914 Joanne Kearney Blvd                                              Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $635.17
          Windstream                                                            Contingent
          PO Box 9001908                                                        Unliquidated
          Louisville, KY 40290
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1           Filed 10/12/18                  Page 21 of 39
 Debtor       Elite Vinyl Products, Inc.                                                              Case number (if known)
              Name

 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,723.37
           Xpedeus                                                              Contingent
           222 Bryan Road                                                       Unliquidated
           Brandon, FL 33511                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Hill Ward Henderson
           PO Box 2231                                                                                Line     3.8
           Tampa, FL 33601
                                                                                                             Not listed. Explain

 4.2       PGT Industries, Inc.
           c/o Shumaker, Loop & Kendric                                                               Line     3.18
           PO Box 49948
                                                                                                             Not listed. Explain
           Sarasota, FL 34230-6948

 4.3       Poly One Corporation
           Dept CH 10489                                                                              Line     3.21
           Palatine, IL 60055
                                                                                                             Not listed. Explain

 4.4       Polyone Corporation
           c/o The Murtha Law Group, PA                                                               Line     3.21
           7351 Office Park Place
                                                                                                             Not listed. Explain
           Melbourne, FL 32940

 4.5       US Small Business Admin
           c/o US Attorneys Office                                                                    Line     3.28
           "Civil Process Clerk"
                                                                                                             Not listed. Explain
           400 N. Tampa Street
           Tampa, FL 33602

 4.6       US Small Business Admin
           c/o Dept of Justice, Tax Div                                                               Line     3.28
           PO Box 14198
                                                                                                             Not listed. Explain
           Ben Franklin Station
           Washington, DC 20044

 4.7       US Small Business Admin
           c/o US Attorney General                                                                    Line     3.28
           10th St. & Constitution Ave.
                                                                                                             Not listed. Explain
           Washington, DC 20530

 4.8       US Small Business Admin.
           c/o Dept Of Justice, Tax Div                                                               Line     3.28
           Attorney General
                                                                                                             Not listed. Explain
           950 Pennsylvania Ave. NW
           Washington, DC 20530-0001


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                         Doc 1        Filed 10/12/18           Page 22 of 39
 Debtor       Elite Vinyl Products, Inc.                                                          Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $                    0.00
 5b. Total claims from Part 2                                                                       5b.   +   $            4,499,145.12

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              4,499,145.12




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                   Doc 1       Filed 10/12/18            Page 23 of 39
 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                  Doc 1     Filed 10/12/18            Page 24 of 39
 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      4505 30th Street                  4908 46th Drive West                              Valley National Bank               D
             West, LLC                         Bradenton, FL 34210                                                                  E/F       3.29
                                                                                                                                    G




    2.2      Arrow Fence                       4908 46th Drive West                              Valley National Bank               D
             Systems, Inc.                     Bradenton, FL 34210                                                                  E/F       3.29
                                                                                                                                    G




    2.3      Arrow Fence                       4908 46th Drive West                              Valley National Bank               D
             Systems, Inc.                     Bradenton, FL 34210                                                                  E/F       3.28
                                                                                                                                    G




    2.4      Arrow Fence                       4908 46th Drive West                              Valley National Bank               D
             Systems, Inc.                     Bradenton, FL 34210                                                                  E/F       3.30
                                                                                                                                    G




    2.5      Murphy & Rajan                    fka Murphy & Murphy Invest.                       Valley National Bank               D
             Investments                       4908 46th Drive West                                                                 E/F       3.29
                                               Bradenton, FL 34210
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                 Doc 1   Filed 10/12/18         Page 25 of 39

 Debtor       Elite Vinyl Products, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Pelican Vinyl                     4504 30th Steet West                        Equipment & Equity               D
             Products, LLC                     Bradenton, FL 34207                         Holdings                         E/F       3.8
                                                                                                                            G




    2.7      Pelican Vinyl                     4504 30th Steet West                        Valley National Bank             D
             Products, LLC                     Bradenton, FL 34207                                                          E/F       3.29
                                                                                                                            G




    2.8      Pelican Vinyl                     4504 30th Steet West                        Valley National Bank             D
             Products, LLC                     Bradenton, FL 34207                                                          E/F       3.28
                                                                                                                            G




    2.9      Pelican Vinyl                     4504 30th Steet West                        Valley National Bank             D
             Products, LLC                     Bradenton, FL 34207                                                          E/F       3.30
                                                                                                                            G




    2.10     Sean M. Murphy                    4908 46th Drive West                        PGT Industries, Inc.             D
                                               Bradenton, FL 34210                                                          E/F       3.18
                                                                                                                            G




    2.11     Sean M. Murphy                    4908 46th Drive West                        Valley National Bank             D
                                               Bradenton, FL 34210                                                          E/F       3.29
                                                                                                                            G




    2.12     Sean M. Murphy                    4908 46th Drive West                        Valley National Bank             D
                                               Bradenton, FL 34210                                                          E/F       3.28
                                                                                                                            G




    2.13     Sean M. Murphy                    4908 46th Drive West                        Valley National Bank             D
                                               Bradenton, FL 34210                                                          E/F       3.30
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 26 of 39



 Fill in this information to identify the case:

 Debtor name         Elite Vinyl Products, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $709,194.11
       From 1/01/2018 to Filing Date
                                                                                                   Other    thru 3/31/2018


       For prior year:                                                                             Operating a business                             $3,162,206.30
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,012,102.18
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1         Filed 10/12/18             Page 27 of 39
 Debtor       Elite Vinyl Products, Inc.                                                                Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    PGT Industries, Inc. vs. Elite                    Circuit Civil -            Clerk of the Circuit Court                   Pending
               Vinyl Products, Inc., Et.Al.                      Contract & Indebt          Manatee county                               On appeal
               2018-CA-000679-AX                                                            Attn: Civil Division
                                                                                                                                         Concluded
                                                                                            1051 Manatee Avenue West
                                                                                            Bradenton, FL 34205

       7.2.    Equipment & Equity Holdings,                      General Court of           Chowan County                                Pending
               Inc., vs. Pelican Vinyl                           Justice, Superior          Courthouse                                   On appeal
               Products, LLC, Et.Al.                             Court Division,            PO Box 588
                                                                                                                                         Concluded
               18-CVS-170                                        North Carolina,            Edenton, NC 27932
                                                                 Chowan County


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                            Doc 1          Filed 10/12/18            Page 28 of 39
 Debtor        Elite Vinyl Products, Inc.                                                                   Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Buddy D. Ford, P.A.
                 9301 W. Hillsborough Avenue
                 Tampa, FL 33615-3008                                                                                          10/11/2018          $3,334.00

                 Email or website address
                 All@TampaEsq.com

                 Who made the payment, if not debtor?
                 SMGR LLC



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
                Address                                          payments received or debts paid in exchange                was made                  value
       13.1 SMGR LLC
       .    4908 64th Drive West                                 All assets of Debtor, except accounts
                Bradenton, FL 34210                              receivables                                                04/01/2018                   $0.00

                Relationship to debtor
                Principal has an interest


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 29 of 39
 Debtor        Elite Vinyl Products, Inc.                                                               Case number (if known)




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Valley National Bank                            XXXX-                       Checking                 07/26/2018 (Bank               $12,363.51
                                                                                             Savings
                                                                                                                      Froze and took
                                                                                                                      all monies)
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 30 of 39
 Debtor      Elite Vinyl Products, Inc.                                                                 Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 31 of 39
 Debtor      Elite Vinyl Products, Inc.                                                                 Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sean M. Murphy                                                                                                             02/04/2002
                    4908 46th Drive West                                                                                                       (Incorporation) to
                    Bradenton, FL 34210                                                                                                        present
       26a.2.       American Accounting                                                                                                        2018 to present
                    4509 Bee Ridge Road
                    Sarasota, FL 34233
       26a.3.       Lichtenstein, Briefman, Gardner                                                                                            2012 to 2017
                    & Thomas
                    2501 S. Tamiami Trail
                    Sarasota, FL 34239

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 32 of 39
 Debtor      Elite Vinyl Products, Inc.                                                                 Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sean M. Murphy                                 4908 46th Drive West                                President / Secretary /               100%
                                                      Bradenton, FL 34210                                 Director / Shareholder

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael D. Murphy                              839 Ponderosa Drive                                 Vice President                        0%
                                                      Daytona Beach, FL 32119



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Sean M. Murphy
       .    4908 46th Drive West
               Bradenton, FL 34210                               $1,500 gross                                            Weekly            Salary

               Relationship to debtor
               Officer


       30.2 Michael D. Murphy
       .    839 Ponderosa Drive
               Daytona Beach, FL 32119                           $900 gross                                              Weekly            Salary

               Relationship to debtor
               Officer / Insider Employee


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                          Doc 1        Filed 10/12/18              Page 33 of 39
 Debtor      Elite Vinyl Products, Inc.                                                                 Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 11, 2018

 /s/ Sean M. Murphy                                                     Sean M. Murphy
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                        Doc 1         Filed 10/12/18             Page 34 of 39

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Elite Vinyl Products, Inc.                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Sean M. Murphy                                                                                                                  100%
 4908 46th Drive West
 Bradenton, FL 34210


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 11, 2018                                                       Signature /s/ Sean M. Murphy
                                                                                            Sean M. Murphy

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                      Doc 1      Filed 10/12/18   Page 35 of 39




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Elite Vinyl Products, Inc.                                                                 Case No.
                                                                                 Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 11, 2018                                         /s/ Sean M. Murphy
                                                                      Sean M. Murphy/President
                                                                      Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                     Case 8:18-bk-08754-CED   Doc 1    Filed 10/12/18   Page 36 of 39


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Elite Vinyl Products, Inc.           Buddy D. Ford, Esquire                ADT Security Services
4908 64th Drive West                 Buddy D. Ford, P.A.                   PO Box 371878
Bradenton, FL 34210                  9301 West Hillsborough Avenue         Elverson, PA 19520
                                     Tampa, FL 33615-3008



Aurora Plastics                      City of Cocoa                         Connect Wise, Inc.
PO Box 73758                         PO Box 1270                           4110 George Road, Ste 200
Cleveland, OH 44193                  Cocoa, FL 32923                       Tampa, FL 33634




Department of Revenue                Detweiler's Propane Gas Svc           Duke Energy
PO Box 6668                          6651 15th Street East                 PO Box 70516
Tallahassee, FL 32314                Sarasota, FL 34243                    Charlotte, NC 28272




Entech                               Equipment & Equity Holdings           Ferrellgas
6338 Presidential Court              4914 Joanne Kearney Blvd.             PO Box 173940
Suite 201                            Tampa, FL 33619                       Denver, CO 80217
Fort Myers, FL 33919



Hill Ward Henderson                  Industrial Webworks, LLC              Internal Revenue Service
PO Box 2231                          305 N Prescott Avenue                 PO Box 7346
Tampa, FL 33601                      Clearwater, FL 33755                  Philadelphia, PA 19101-7346




Lichtenstein, Briefman,              MCUCSA Water                          Mode Transportation
Gardner & Thomas                     PO Box 25350                          PO Box 71188
2501 S. Tamiami Trail                Bradenton, FL 34206                   Chicago, IL 60694
Sarasota, FL 34239



Network Fleet Inc.                   ODI Consulting                        Peterson's Quality Lawn Serv
PO Box 97554                         2852 Manatee Avenue East              PO Box 542164
Dallas, TX 75397                     Bradenton, FL 34208                   Merritt Island, FL 32954




PGT Industries, Inc.                 PGT Industries, Inc.                  Piedmont Natural Gas
1070 Technology Drive                c/o Shumaker, Loop & Kendric          PO Box 660920
Nokomis, FL 34275                    PO Box 49948                          Dallas, TX 75266
                                     Sarasota, FL 34230-6948



Pitney Bowes, Inc.                   Poly One Corporation                  Polyone Corporation
PO Box 371896                        Dept CH 10489                         33587 Walker Road
Pittsburgh, PA 15250                 Palatine, IL 60055                    Avon Lake, OH 44012
                   Case 8:18-bk-08754-CED    Doc 1        Filed 10/12/18   Page 37 of 39




Polyone Corporation                Quench                                     Sean M. Murphy
c/o The Murtha Law Group, PA       PO Box 981393                              4908 46th Drive West
7351 Office Park Place             Philadelphia, PA 19178                     Bradenton, FL 34210
Melbourne, FL 32940



Southeastern Freight Lines         Staples                                    Total Quality Logistics
PO Box 100104                      PO Box 405386                              PO Box 634558
Columbia, SC 29202                 Atlanta, GA 30384                          Cincinnati, OH 45263




UltraBox, Inc.                     US Small Business Admin                    US Small Business Admin
PO box 21046                       c/o US Attorneys Office                    c/o US Attorney General
Bradenton, FL 34204                "Civil Process Clerk"                      10th St. & Constitution Ave.
                                   400 N. Tampa Street                        Washington, DC 20530
                                   Tampa, FL 33602

US Small Business Admin            US Small Business Admin.                   Valley National Bank
c/o Dept of Justice, Tax Div       c/o Dept Of Justice, Tax Div               fka USAmeriBank
PO Box 14198                       Attorney General                           4790 140 th Avenue N.
Ben Franklin Station               950 Pennsylvania Ave. NW                   Clearwater, FL 33762
Washington, DC 20044               Washington, DC 20530-0001

Verizon Network Fleet, Inc.        Verizon Wireless                           Waste Connections of NC
PO Box 975544                      PO Box 660108                              PO Box 660177
Dallas, TX 75397                   Dallas, TX 75266                           Dallas, TX 75266




Weldon Industries, Inc.            Windstream                                 Xpedeus
4914 Joanne Kearney Blvd           PO Box 9001908                             222 Bryan Road
Tampa, FL 33619                    Louisville, KY 40290                       Brandon, FL 33511
                               Case 8:18-bk-08754-CED                          Doc 1      Filed 10/12/18         Page 38 of 39
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        Middle District of Florida
 In re       Elite Vinyl Products, Inc.                                                                          Case No.
                                                                                     Debtor(s)                   Chapter    11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                     $                1,617.00
             Prior to the filing of this statement I have received                                           $                1,617.00
             Balance Due                                                                                     $                    0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           SMGR LLC

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           All attorneys fees/cost due after depletion of the retainer, shall be applied for

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 11, 2018                                                                /s/ Buddy D. Ford, Esquire
     Date                                                                            Buddy D. Ford, Esquire 0654711
                                                                                     Signature of Attorney
                                                                                     Buddy D. Ford, P.A.
                                                                                     9301 West Hillsborough Avenue
                                                                                     Tampa, FL 33615-3008
                                                                                     (813)877-4669 Fax: (813)877-5543
                                                                                     All@tampaesq.com
                                                                                     Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:18-bk-08754-CED                       Doc 1     Filed 10/12/18      Page 39 of 39




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Elite Vinyl Products, Inc.                                                                    Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Elite Vinyl Products, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 11, 2018                                                    /s/ Buddy D. Ford, Esquire
 Date                                                                Buddy D. Ford, Esquire 0654711
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Elite Vinyl Products, Inc.
                                                                     Buddy D. Ford, P.A.
                                                                     9301 West Hillsborough Avenue
                                                                     Tampa, FL 33615-3008
                                                                     (813)877-4669 Fax:(813)877-5543
                                                                     All@tampaesq.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
